Opinion issued March 11, 2010

 










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-00600-CR
____________

MARQUIS AMINI SUMMERS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 1171892



 
MEMORANDUM  OPINION
          Because no brief had been filed for appellant, on January 15, 2010 we abated
this appeal and ordered a hearing in the trial court.  Among the issues the trial judge
was to consider was whether appellant desired to prosecute the appeal.  The trial court
conducted the hearing on February 8, 2010, and the supplemental record of that
hearing has been filed in this Court.  At the hearing, appellant stated that he wished
to withdraw this appeal.
          We order the appeal reinstated.  Appellant has not filed a written motion to
withdraw the appeal.  See Tex. R. App. P. 42.2(a).  However, given appellant’s
expressed desire to forego pursuit of his appeal, we conclude that good cause exists
to suspend the operation of Rule 42.2(a) in this case in accordance with Rule 2.  See
Tex. R. App. P. 2.  We have not yet issued a decision.  Accordingly, the appeal is
dismissed. 
          Any pending motions are denied as moot.
          The clerk of this Court is directed to issue the mandate within 15 days.  Tex.
R. App. P. 18.1.
PER CURIAM
Panel consists of Justices Keyes, Sharp, and Massengale.
Do not publish.  Tex. R. App. P. 47.2(b).